PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/570,634
Filing Date: 30 Oct 2017
Appellant(s): Govyadinov et al.



__________________
Brantley C. Shumaker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Argument 1.a. Appellant argues that the combined prior art references do not teach all of the claimed limitations. Specifically, Appellant asserts Govyadinov ‘021 does not teach two fluid ejection assemblies. However, Examiner in Final Rejection dated 8/24/2020 quite clearly incorporates Govyadinov ‘136 for a combinable teaching of two fluid ejection assemblies. Thus, it seems Appellant attacks Govyadinov ‘021 for not disclosing something that it is not purported by Examiner to disclose.
Argument 1.b.  Appellant further insists that Kanda also does not teach the claimed arrangement of nozzles across two fluid ejection assemblies. As stated above, Govyadinov ‘136 has been cited for this teaching, and thus Appellant finds Kanda lacking where Kanda was not referred to for such a teaching. 
Argument 1.c.  Appellant further insists that Govyadinov ‘136 also does not teach the claimed arrangement of nozzles across two fluid ejection assemblies. As stated in the Final Rejection, Govyadinov ‘136 has been cited for its teaching of two fluid ejection assemblies, side-by-side and offset from one another by a nozzle pitch. Thus, again 
Further, Appellant argues Examiner has not demonstrated that the claimed alignment of nozzles and pumps along an axis. As illustrated below, however, both the claimed configurations along the first axis and the second axis are in fact disclosed by the prior art. Appellant seems to be insisting that because Govyadinov ‘136 teaches two fluid ejection assemblies with ejection elements that are not colinear, the asserted combination does not teach wherein the claimed pumps and nozzles are aligned along the claimed axis. 
First, as shown below, Govyadinov ‘136 has been incorporated to teach wherein fluid ejection assemblies are offset by a nozzle pitch. When applying the general teaching of Govyadinov’s offset to the arrangement disclosed by Govyadinov ‘021 in view of Kanda, the nozzles and pumps of Govyadinov ‘021 would be duplicated for a second fluid ejection assembly, and that fluid ejection assembly would be shifted by one nozzle pitch as disclosed below. Upon that duplication and shift, the requirement that the claimed nozzles and pumps fall along the claimed axis would be met.
Furthermore, the claims only require that the ejection elements are “aligned along” an axis, not that the ejection elements are colinear on an axis. Appellant points to Govyadinov ‘136, figure 13 to argue that the device resultant from the combination of the prior art references would not have ejection elements of the first fluid ejection assembly and ejection elements of the second fluid ejection assembly along an axis. In other words, because the elements of Govyadinov ‘136 are not located on the same horizontal line, they are not “aligned along” an axis. This is a mischaracterization. For 
Argument 2.  Appellant argues that the combination proposed by Examiner is not rational because one of skill in the art would not have thought to combine the references in the manner asserted by Examiner. In an attempt to further clarify why such a combination is indeed rational, the below step-by-step reconstruction of the combined disclosures is presented. Despite the fact that these figures are not included in the Final Rejection, no new grounds is being asserted. That is, the Final Rejection makes explicit reference to all the below arrangements as modifications that would have resulted from the combination, and the drawings are now being included only to provide visual reference. First, as a starting point, primary reference Govyadinov ‘021, Figure 16 is presented. As can be seen, between two large nozzles there is a pump. 

    PNG
    media_image2.png
    369
    620
    media_image2.png
    Greyscale


A simplified view of Govyadinov ‘021, Figure 16 is shown below. Each nozzle is represented by a circle, and each pump is represented by a rectangle.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
	Upon addition of a small nozzle between each two consecutive large nozzles, as disclosed by Kanda, an arrangement of the type shown below is obtained. In this arrangement, every large nozzle has a pump on one side and a small nozzle on its other side. One of ordinary skill in the art at the time of invention would have found it obvious to add the small nozzles to the existent large nozzles because doing so would allow for deposition of droplets with different weights and volumes, and upon adding 
Even after combination of Govyadinov ‘021 with Kanda, the claim further requires two fluid ejection assemblies side-by-side. Govyadinov ‘136 discloses this, as stated in the Final Rejection. Thus, upon duplication of the fluid ejection assemblies. The arrangement below is obtained.  
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]


[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st)][AltContent: textbox (2nd)]

 	As can be seen in the numerous embodiments in the disclosure of Govyadinov ‘136, and specifically the embodiment according to figure 13, positioning two fluid ejection assemblies side-by-side and offset by a nozzle pitch was well-known in the art at the time of invention. Such offsetting of fluid ejection assemblies was one technique of interlacing nozzles to the maximum extent possible so as to provide for maximum coverage and thereby improve print resolution, as stated in the Final Rejection on page 4. 
	As shown in the dashed boxes above, the resultant device has a large nozzle with a pump on one side and a small nozzle on the other along a first axis, and the large 
 	
As outlined above in as clear a manner as possible, Govyadinov ‘021 is modified in just a few simple steps to obtain a device with all of the limitations of the claimed device, and each one of these steps is supported by common-sense rationale. Not only is each modification step supported by well-known motivations in the art at the time of invention, but by modifying the existing prior art in the manner claimed, Appellant has merely rearranged known prior art parts in a way that has not modified the operation of the prior art device. According to MPEP 2144.04.VI.C, such a rearrangement is not patentable.  
	For the above reasons, the standing prior art rejection is maintained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Alejandro Valencia
/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853

Conferees:
Matthew Luu
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853      
                                                                                                                                                                                                  

TQAS TC 2800
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.